                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

RUDOLF SUTER,                                 §
                                              §
       Plaintiff                              §
                                              §
vs.                                           §          Case No. 3:18-CV-1988-N
                                              §
PETER DENTON, ET AL.,                         §
                                              §
       Defendants.                            §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
              THE UNITED STATES MAGISTRATE JUDGE

       The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated July 16, 2019. The Court has reviewed

the Findings, Conclusions, and Recommendation for plain error. Finding none, the Court accepts

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that Defendants’ Motions to Dismiss [37, 38, 39, 43,

55 & 60] are granted.



       SO ORDERED, this 14th day of August, 2019.




                                    ______________________________________
                                    DAVID C. GODBEY
                                    UNITED STATES DISTRICT JUDGE




                                             -1-
